Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed [date].  Claims *** have been canceled and thus all rejections are withdrawn with respect to these claims.  Claims *** have been amended.  In view of Applicant’s amendments to Claim ***, the rejection of Claims *** under 35 U.S.C. 102(b) as being anticipated by US Pat. ***, and the rejection of Claims *** under 35 U.S.C. 103(a) as being unpatentable over ***, are withdrawn.    

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the references cited teaching biaxially oriented polyethylene terephthlate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del (US 4,180,608) in view of Sulc et al. (US 5,807,917).
Regarding Claims 1-2, and 4, Del teach resin film product comprising:
a b-staged epoxy resin base layer having a first planar surface and a second planar surface (See col. 4, lines 13-16, lines 58-60, and Figs. 2 and 4);
a first protective layer disposed on the first planar surface of the base layer; and
a second protective layer disposed on the second planar surface of the base layer (See col. 5, lines 1-12, teaching a casting release film and a protective release film, i.e. protective films);
wherein the base layer has a thickness of about 1 mil to about 10 mils (See col. 5, lines 1-4, teaching 3-6 mil thickness; and note it would have been apparent this thickness is not specifically limited as long as it is capable of covering the PCB circuitry and thus could have been smaller when the circuitry is smaller).
Del teaches the protective films may be release-coated paper or conventional release materials, but fails to specifically teach biaxially oriented polyethylene terephthalate (BoPET).  However, it is well-known that Mylar, i.e. the trade name for BoPET, is a standard release carrier material and an alternative carrier/film to release coated paper for release films/carrier (See, for example, Sulc et al., col. 3, lines 51-52, teaching Mylar, i.e. BoPET, is a known suitable release sheet and alternative to release-coated paper).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize BoPET as the release carrier and film in Del.  Such a material would have predictably been suitable as a release film and as a functionally equivalent alternative to release coated paper as the release carrier.
Regarding Claim 6, Del teaches the b-staged resin may include filler (See col. 4, lines 45-47).
It is noted Claims 3 and 7, though not taught explicitly in Del, surely would have been obvious in view of either of the below cited references since toughener is a common additive, and talc a common filler for epoxies in PCB applications, and thus obvious to add for more a durable resin product.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2007/0264438) in view of Calhoun (US 5,216,543).
Regarding Claims 1-2, 4, and 5, Kawai teaches a resin film product comprising:
a b-staged epoxy resin base layer having a first planar surface and a second planar surface (See Abstract, page 9, paragraph [0081], and page 10, paragraph [0099], wherein resin, such as an epoxy prepreg, is applied on a support film and made into a semi-cured state; and note the b-stage is well-known to be the stage between uncured, i.e. a-stage, and fully cured, i.e. c-stage, and thus is synonymous with semi-cured, and it implicit both the resin as an adhesive layer and prepreg would be in a semi-cured state since uncured resin is typically liquid-like and runs when cast, and cured resin is hard and unmalleable, wherein a b-stage is a gel-like tacky state that is standard for an intermediately staged resin layer designed for further lamination; see page 9, paragraphs [0084] and [0088], wherein initial heating and drying will at least partially cure thermosetting epoxies, and wherein the teaching that the resin is to be further cured in subsequent processing makes clear initial curing is only partial, and thus a b-stage);
a first protective layer disposed on the first planar surface of the base layer; and
a second protective layer disposed on the second planar surface of the base layer wherein the first and second protective layer are comprised of polyethylene terephthalate (PET) (See page 9, paragraphs [0085]-[0086], wherein protective films, a support film and protective film, are on each planar side may each be polyester, and note its implied they may also be different since multiple materials are taught to be suitable);
wherein the base layer has a thickness of about 1 mil to about 10 mils (See page 9, paragraph [0085] and page 11, paragraph [0105], teaches 10-100 microns, i.e. 0.39 to 3.9 mils, and specifically teach a 40 micron layer, i.e. 1.6 mils or about 2 mils).
Kawai is silent as to whether the PET films are, or could have been, biaxially stretched.  However, biaxially stretching PET films is standard in the art to provide strong, heat stable PET films and is well-known for protective films such as in Kawai (See, for example, col. 6, lines 2-14, teaching similar protective PET films that are biaxially stretched).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to use biaxially stretched PET as the PET films in Kawai.  Such films are known in the art to be suitable for similar applications and to have certain advantageous properties unstretched films do not possess, such as heat stability and stretch resistance.  
Regarding Claim 3, Kawai teaches rubber particles in the resin layer, which are reasonably considered toughener (See page 7, paragraphs [0067]-[0068]).
Regarding Claims 6 and 7, Kawai teaches the resin epoxy may include filler such as talc (See page 8, paragraph [0071]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746